Citation Nr: 0829657	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-03 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for alcohol and drug 
abuse.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1972 to January 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  


FINDINGS OF FACT
 
1.  Neither paranoid schizophrenia nor depression is related 
to any incident of service and a psychosis was not 
compensably disabling within a year of separation from active 
duty.
 
2.  There is no competent medical evidence of record 
indicating that the appellant currently has PTSD.
 
3.  There is no corroborative evidence of in-service drug or 
alcohol abuse, but even assuming such, such was due to 
willful misconduct, it involved wrongdoing or known 
prohibited action; and any currently diagnosed drug and 
alcohol abuse is due to his willful misconduct.
 
4.  Hepatitis C was not present in service or for many years 
thereafter, and there is no competent evidence linking the 
disorder to any verified in-service risk factor.
 

5.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty service.  
 
 
CONCLUSIONS OF LAW
 
1.  Neither paranoid schizophrenia nor depression were 
incurred or aggravated during active service, and a psychosis 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).
 
2.  PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a).
 
3.  The criteria for service connection for alcohol and drug 
abuse have not been met.  38 U.S.C.A. §§ 105, 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 3.303, 
3.310.
 
4.  Hepatitis C was not incurred in or aggravated by service. 
 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.
 
5.  Hypertension was not incurred in or aggravated by active 
military service, it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in October 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
March 2006 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  The claims were readjudicated in an April 
2008 supplemental statement of the case.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting prejudices the appellant or reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication. 
 
Factual Background
 
Service medical records review shows that reports of 
examinations conducted in July 1972 (enlistment) and January 
"1973" (separation) both fail to include diagnoses of any of 
the veteran's claimed disorders.  A blood pressure reading of 
130/98 was reported in the course of the separation 
examination, however, hypertension was not diagnosed.  The 
appellant specifically denied having hepatitis in a September 
1973 health questionnaire.  While the appellant reported 
complaints of depression and excessive worry in a January 
1974 medical history, physical examination that month (dated 
"1973") revealed that he was psychiatrically normal.  The 
service treatment records reveal no complaints or findings 
pertaining to alcohol or drug abuse.
 
A February 1976 letter from the director of a residential 
drug treatment center for drug abusers shows that the veteran 
had been working there since 1975 in return for room and 
board.  The veteran was reportedly a counselor at this 
facility.  
 
The veteran supplied VA a completed Risk Factors for 
Hepatitis Questionnaire in March 2003.  He reported using 
intravenous drugs and intranasal cocaine in 1972.  He added 
that he went to prostitutes during his military service.  He 
added that he had received a tattoo while at Fort Ord in 
September 1972.  The Board notes his January 1974 separation 
examination report does not support this claim.  It is also 
contrary to testimony provided later in 2008.  
 
The post service medical records are limited to private 
records, most of which were supplied VA by the Social 
Security Administration (SSA).  Efforts to obtain VA records 
from the VA Medical Center located in Seattle , Washington 
for 1973 proved unsuccessful.  The Board initially observes 
that a January 2004 SSA Disability and Determination and 
Transmittal form shows that the veteran had been disabled 
from February 2003, due to a primary diagnosis of disorders 
of the muscle, ligament and fascia.  Obesity was listed as a 
secondary disorder.  
 
Review of the numerous private medical records on file shows 
that paranoid schizophrenia was diagnosed in December 1996, 
October and November 2002, and March 2003.  Depression was 
diagnosed in September and October 2002 and March 2003.  
Hepatitis C was diagnosed in March 2001 and March 2003.  
Hypertension was diagnosed in December 1995, January 1996, 
December 1997, June 1999, September 2002 and March 2003.  
Several records note treatment afforded the veteran for drug 
and alcohol abuse.  A diagnosis of PTSD is not of record.  
 
A March 2003 letter from Catherine Parkman, M.D., notes that 
the veteran was diagnosed with hepatitis C in April 2002.  
She added that the veteran had a long history of depression 
which had been intermittently severe and continued to be 
moderately severe.  The veteran also reportedly had a history 
of significant hypertension which required multiple 
medications to control.  
 
A May 2003 psychiatric evaluation report from Norman 
Peterson, M.D., shows complaints by the veteran of, in 
pertinent part, depression, PTSD, and hepatitis C.  He 
mentioned that he began to hear voices while in his 20's.  A 
history of alcohol and drug abuse was also noted.  
Specifically, two admissions for chemical dependency issues 
were reported to have occurred in 1990 and 1994, and after 
maintaining some sobriety, the veteran reported resuming his 
abuse of drugs and alcohol use on an intermittent basis up 
until early 2003.  The veteran was noted to take medication 
for hypertension.  He was not actively treated for his 
hepatitis C.  Following psychiatric testing, chronic paranoid 
type schizophrenia, and a history of mixed substance abuse, 
in remission for five months, were diagnosed.  Diagnoses of 
hypertension and hepatitis C were also provided.  
 
At his February 2008 hearing conducted by the undersigned at 
the RO the veteran testified that, while he had been told one 
time he had high blood pressure while in the military, he 
added that he had never been treated in the military for high 
blood pressure.  See page three of hearing transcript 
(transcript).  He later stated that he was told in the 
military that his blood pressure was "a little high."  See 
page four of transcript.  He later denied having been told 
that he hypertension while on active duty.  See page five of 
transcript.  The veteran added that he was diagnosed with 
hypertension within one year of his service separation by a 
private physician.  See pages six and seven of transcript.  
The record was held open for a period of 60 days to allow  
the veteran an opportunity to obtain these records and send 
them to VA; he did not.  
 
As to his hepatitis claim, the veteran testified that he had 
gotten a tattoo after his service discharge.  See page 10 of 
transcript.  He reported drug use while he was in the 
military to include intravenous drugs and cocaine.  See page 
14 of transcript.  He mentioned that his drug use continued 
for quite a while following his service separation.  Id.   He 
essentially attributed his hepatitis C to his using drugs in 
service.  See pages 14 and 15 of transcript.  
 
As for his variously-claimed psychiatric disorders (paranoid 
schizophrenia, depression, and PTSD), he testified that he 
was not treated for any of these while in the military.  See 
page 15 of transcript.  He mentioned he first sought private 
psychiatric care in the 1980's, and was told he had these 
disorders during this treatment.  See pages 16 and 17 of 
transcript.  He denied that any physician had linked any 
claimed psychiatric disorder to his military service.  See 
page 17 of transcript.  The veteran believed that  stress 
caused by his military service led him to self medicate with 
drugs and alcohol use.  See page 23 of transcript.  
 
Laws and Regulations
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.
 
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of a continuity of symptomatology 
after service is required to support a finding of chronicity. 
 38 C.F.R. § 3.303(b).
 
Certain chronic disabilities, including psychoses and 
hypertension, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in- service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association, DIAGNOSTIC AND STATISTICAL MANUAL AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM- IV).
 
No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection 
may be granted only when a disability was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301.
 
The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  (See paragraph (d) of this 
section regarding service connection where disability or 
death is a result of abuse of drugs.)  Where drugs are used 
for therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  38 C.F.R. 
§ 3.301(c)(3)
 
An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).
 
"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease was not due to misconduct will 
be binding on the Department of Veterans Affairs unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by the Department of Veterans Affairs.  (1) 
 It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  (2)  Mere technical violation of police 
regulations or ordinances will not per se constitute willful 
misconduct.  (3)  Willful misconduct will not be 
determinative unless it is the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n).
 
In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).
 
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
 
The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.
 
Analysis
 
Paranoid Schizophrenia and depression
 
While the veteran is currently diagnosed with schizophrenia 
and depression, there is no objective medical evidence 
relating either schizophrenia or depression to active 
service.  Service medical records are silent as to any 
psychiatric disorder.  Further, there is no documentation of 
treatment for an acquired psychosis within one year after 
discharge from service.  The first documented treatment for 
schizophrenia was in 1996, and treatment for depression is 
not documented prior to 2002.
 
As there is no objective medical evidence showing that either 
schizophrenia or depression is related to any incident of 
service, the Board must find that the claim of service 
connection fails.  Moreover, presumptive service connection 
for a psychosis is not warranted as a psychosis was not 
compensably disabling until many years after the veteran's 
discharge from active duty.  See 38 C.F.R. §§ 3.307, 3.309.
 

PTSD
 
Following the review of the veteran's claims folders, the 
Board finds that while a March 2003 private medical record 
included a reference to PTSD, the Board is of the opinion 
that the preponderance of the competent and most probative 
medical evidence is against finding a current diagnosis of 
PTSD.  
 
The appellant's claim of entitlement to service connection 
for PTSD fails on the basis that the preponderance of the 
competent medical evidence is against finding that the 
appellant currently suffers from PTSD due to a verified in-
service stressor.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
 
Although the appellant has asserted that he has PTSD due to 
service he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Espiritu.

Alcohol and Drug Abuse
 
The veteran initially claimed service connection for alcohol 
and drug abuse in January 2003.  He essentially contends that 
the stresses of service caused his alcohol and drug abuse.  
See VA Form 9, dated in January 2005.  
 
There is no competent evidence of in-service drug or alcohol 
abuse to the point that it was a diagnosed in-service 
disability.  The medical evidence on file does document the 
veteran's chronic post-service alcohol and drug abuse. With 
regard to the multiple diagnoses of both alcohol and rug 
abuse, primary diagnosed disabilities of alcohol or drug 
abuse are not disabilities for which service connection can 
be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.
 
In this veteran's case, the evidence shows that any in-
service veteran's drug abuse was due to his willful 
misconduct.  The appellant claims that his drug usage in 
service was frequent and progressive, led to the point of 
addiction, and required rehabilitation.  38 C.F.R. 
§ 3.301(3).  Such abuse involved conscious wrongdoing, as it 
was clearly against military regulations.
 
With regard to the somewhat veiled assertion that the claimed 
psychiatric disorders (paranoid schizophrenia, depression, 
and PTSD) caused stress, which in turn caused his alcohol and 
drug abuse, because service connection has been denied for 
each claimed psychiatric disorder, the theory of entitlement 
to service connection as caused by in-service stressful 
events or as secondary to the respectively named disorder 
under 38 C.F.R. § 3.310 is rendered moot.  
 
For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for alcohol and drug abuse, and the claim must be 
denied.  
 

Hepatitis C
 
The record does not show that hepatitis C was manifested in 
service, or at any time prior to 2001, more than 25 years 
after the veteran's service discharge.  Likewise, there is no 
competent medical evidence or opinion linking the veteran's 
hepatitis C to his service.  While the veteran testified in 
February 2008 that he had a tattoo, he indicated that he got 
this tattoo following his service separation.  The service 
medical records support the conclusion that the appellant did 
not receive a tattoo in-service.   More importantly, there 
is  no medical evidence linking the current disability to any 
in service risk factors, including the tattoo.  
 
The only evidence of record to the effect that there is a 
nexus between the veteran's current hepatitis C and service 
is in his own allegations.  As a layperson, he is not 
competent to relate a medical disorder to a specific cause. 
 Espiritu.  Hence, his opinion that hepatitis C first 
diagnosed many years after his service separation is related 
to service is without probative value.  
 
To the extent that the veteran's current disability was 
possibly caused by the use of intravenous drugs, service 
connection may not be granted when the disability is the 
result of the veteran's abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).
 
The lapse of many years between the veteran's separation from 
service and the first medical evidence of this disorder is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Without evidence of hepatitis C in service or any 
competent evidence of a nexus between the veteran's current 
hepatitis C and service or any event therein, the 
preponderance of the evidence is against his claim seeking 
service connection for hepatitis C.  Hence, the claim must be 
denied.
 

Hypertension
 
The service medical records do not reveal treatment for or a 
diagnosis of hypertension.  Further, there is no competent 
evidence linking hypertension to service.  Moreover, 
presumptive service connection is not warranted because there 
is no competent evidence of compensably disabling 
hypertension within the veteran's first year following 
separation from active duty.  Indeed, hypertension, was not 
clinically demonstrated prior to 1995.  At best, the evidence 
shows a considerable length of time between the veteran's 
separation from service and his initial diagnosis of 
hypertension.  Given the length of time between the veteran's 
separation from active duty and the pertinent diagnosis the 
preponderance of the competent evidence of record is against 
finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson.  Finally, 
there is also no competent evidence that hypertension was 
present in-service, or that it was compensably disabling 
within a year of separation from active duty.  Thus, service 
connection cannot be awarded.  
 
In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.
 
 

ORDER
 
Entitlement to service connection for paranoid schizophrenia, 
depression, post traumatic stress disorder, alcohol and drug 
abuse, hepatitis C, and hypertension is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


